Citation Nr: 1030228	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  00-23 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a disability rating in excess of 50 percent prior 
to January 25, 1999, for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1970 to September 
1971.  His decorations include the Combat Infantryman Badge and 
the Army Commendation Medal with an Oak Leaf Cluster and "V" 
device.

This matter was last before the Board of Veterans' Appeals 
(Board) in January 2009, on appeal of a July 2005 rating decision 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that granted an earlier effective 
date of March 5, 1975, for the Veteran's PTSD, assigning a 50 
percent disability rating for the period prior to January 25, 
1999.  

When this matter was initially before the Board in January 2009, 
the Board denied the Veteran's claim of entitlement to a 
disability rating in excess of 50 percent prior to January 25, 
1999.  The Veteran appealed the Board's January 2009 decision to 
the United States Court of Appeals for Veterans Claims (Court), 
which in a February 2010 order, granted the parties' joint motion 
for remand, vacating the Board's January 2009 decision and 
remanding the case for compliance with the terms of the joint 
motion.

The appeal is REMANDED to the RO.  VA will notify the Veteran if 
further action is required.


REMAND

As the Veteran is appealing the disability rating assigned when 
entitlement to compensation was established, the extent of 
impairment throughout the entire appellate period must be 
considered and a determination must be made regarding whether 
"staged" ratings are warranted.  See Fenderson v. West, 12 Vet. 
App. 119, 126-127 (1999).  His psychiatric disability is rated as 
50 percent disability rating from March 1975, a 70 percent rating 
from January 25, 1999.

In March 1975, the schedular rating criteria did not include a 
diagnostic code for PTSD.  38 C.F.R. § 4.132 (schedule of ratings 
for mental disorders) (1974); see 45 Fed. Reg. 26326 (April 18, 
1980) (the schedule for rating disabilities is being amended to 
include the new diagnostic classification of post-traumatic 
stress disorder).  At that time, the general rating formula for 
psychoneurotic reaction contained criteria for evaluating mental 
disorders, such as PTSD, that are neither psychoses nor organic 
brain syndromes.  38 C.F.R. § 4.132 (general rating formula for 
psychoneurotic disorders) (1974).

The schedular criteria for psychoneurotic disorders that were in 
effect at the beginning of the rating period at issue in this 
appeal were amended effective February 3, 1988.  See 53 Fed. Reg. 
23 (January 4, 1988).  The criteria for rating mental disorders 
were again amended effective November 7, 1996; the November 1996 
formula remains in effect.  See 61 Fed. Reg. 52695 (October 8, 
1996) (amending the sections of the VA schedule for rating mental 
disorders); see also 38 C.F.R. § 4.130 (general rating formula 
for mental disorders) (2009).  As such, the Veteran's claim must 
be considered under all three sets of criteria.

In the January 2009 Board decision, the Board determined that a 
retrospective medical evaluation was not necessary to evaluate 
the severity of the Veteran's disability over the time period at 
issue in this appeal.  However, in the joint motion for remand, 
the parties agreed that the Board's statement of reasons and 
bases was inadequate and speculative in regard to that 
determination.  VA must ensure compliance with the Court's order 
granting the parties joint motion for remand.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson 
19 Vet. App. 414, 425 (2006) (holding that the duty to ensure 
compliance with the Court's order extends to the terms of the 
agreement struck by the parties that forms the basis of the joint 
motion to remand).  

VA's duty to assist Veterans in obtaining the evidence needed to 
substantiate a claim includes providing a thorough and 
contemporaneous medical examination.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  Pursuant to the February 2010 
joint motion for remand, the Board finds that a VA examination is 
necessary to retrospectively assess the severity of the Veteran's 
PTSD for the period covered by this appeal.  See Chotta v. Peake, 
22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 
(2008) (holding that the duty to assist may include development 
of medical evidence through a retrospective medical evaluation 
where there is a lack of medical evidence for the relevant time 
period).

As noted above, a VA examination retrospectively assessing the 
severity of the Veteran's PTSD for the period covered by this 
appeal is complicated because VA regulations governing the 
adjudication of psychiatric disability claims were twice amended 
during that period.  See 53 Fed. Reg. 23 (Jan. 4, 1988) 
(effective Feb. 3, 1988); and 61 Fed. Reg. 52695 (Oct. 8, 1996) 
(effective Nov. 7, 1996).  For clarification purposes, the 
applicable VA regulations are reproduced below:

*	Regulations in Effect Prior to February 3, 1988:

o	Under the General Rating Formula for Psychoneurotic 
Disorders, a 50 percent evaluation was assigned when 
the ability to establish or maintain effective or 
favorable relationships with people was substantially 
impaired.  By reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels were 
so reduced as to result in severe industrial 
impairment.

o	A 70 percent evaluation is assigned when the ability 
to establish or maintain effective or favorable 
relationships with people was seriously impaired.  The 
psychoneurotic symptoms were of such severity and 
persistence that there is pronounced impairment in the 
ability to obtain or retain employment.

o	A 100 percent evaluation was assigned when the 
attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation 
of reality with disturbed thought or behavioral 
processes associated with almost all daily activities 
such as fantasy, confusion, panic and explosions of 
aggressive energy resulting in profound retreat from 
mature behavior.  Demonstrably unable to obtain or 
retain employment.

*	Regulations effective February 3, 1988:

o	Under the General Rating Formula for Psychoneurotic 
Disorders, a 50 percent evaluation was assigned when 
the ability to establish or maintain effective or 
favorable relationships with people was considerably 
impaired.  By reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels were 
so reduced as to result in considerable industrial 
impairment.

o	A 70 percent evaluation was assigned when the ability 
to establish or maintain effective or favorable 
relationships with people is severely impaired.  The 
psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the 
ability to obtain or retain employment.

o	A 100 percent evaluation is assigned when the 
attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual 
isolation in the community.  Totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation 
of reality with disturbed thought or behavioral 
processes associated with almost all daily activities 
such as fantasy, confusion, panic and explosions of 
aggressive energy resulting in profound retreat from 
mature behavior.  Demonstrably unable to obtain or 
retain employment.

*	Regulations effective November 7, 1996:

o	A 50 percent evaluation is assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened 
effect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; 
difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships.

o	A 70 percent evaluation is warranted for occupational 
and social impairment with deficiencies in most areas, 
including work, school, family relationships, 
judgment, thinking or mood, due to such symptoms as 
suicidal ideation; obsessional rituals which interfere 
with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic 
or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a work-like setting); and inability to establish and 
maintain effective relationships.

o	A 100 percent rating is not warranted unless there is 
total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent ability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for 
names of closes relatives, own occupation, or own 
name.

In addition to a retrospective medical examination, the Board 
finds that VA must obtain Social Security Administration (SSA).  
The Veteran submitted a copy of a November 2003 SSA decision 
awarding him benefits based on PTSD, putting VA on notice that 
SSA records are relevant to his claim.  However, no additional 
SSA records have been associated with the claims file.  As such, 
the RO must obtain complete copies of the relevant records, 
including the complete medical records and which any decision was 
based.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2009).  Although not dispositive as to an issue that must be 
resolved by VA, any relevant findings made by the SSA are 
evidence which must be considered.  See Golz v. Shinseki, 590 
F.3d 1317, 1320 (Fed.Cir.2010).  

Accordingly, the case is REMANDED for the following action:

1.	The RO must afford the Veteran an 
additional opportunity to submit any 
information that is not evidenced by the 
current record - to include, but not 
limited to, records of VA treatment 
prior to January 25, 1999.  The Veteran 
should be provided with the necessary 
authorizations for the release of any 
private treatment records not currently 
on file, to specifically include, but 
not limited to, any recent records of 
private treatment and any records of 
treatment from vet centers in Florida 
(in the 1980s) or Tennessee (in the 
1990s).  The RO must then obtain these 
records and associate them with the 
claims folder.  If VA is unsuccessful in 
obtaining any medical records identified 
by the Veteran, it must inform him and 
provide him an opportunity to submit 
copies of the outstanding medical 
records.

2.	 
 The RO must obtain from the SSA a copy 
of the evidence relied on in its 
November 2003 decision to award the 
Veteran disability benefits.  This 
evidence should specifically include, 
but is not limited to, medical records 
and any SSA hearing transcripts.  These 
records will be associated with the 
claims folder. 

3.	 
 After obtaining any pertinent, 
outstanding records, the RO must make 
arrangements with an appropriate VA 
medical facility for an examination to 
ascertain the nature and severity of 
the Veteran's psychiatric disability 
for the period from March 5, 1975, to 
January 25, 1999.  The claims folder 
should be made available and reviewed 
by the examiner.  The examiner must 
note in the examination report that the 
claims folder and the remand have been 
reviewed - to specifically include 
records of the Veteran's VA mental 
health treatment starting in 1972 and 
the Veteran's lay statements about his 
symptoms.

i.  The examiner should assess the 
severity of the Veteran's 
psychiatric disability using the 
rating criteria and/or disability 
evaluation worksheets in effect 
during the time period in question 
(those rating criteria appear in 
the text of this decision).  To 
the extent possible, the examiner 
should also provide global 
assessment of functioning (GAF) 
scores.  If providing such scores 
is not possible, the examiner 
should explain why in the 
examination report.  The examiner 
must provide a complete rationale 
for any stated opinion.

ii.  Any necessary tests or studies 
must be conducted, and all clinical 
findings should be reported in 
detail.  In all conclusions, the 
examiner must identify and explain 
the medical basis or bases, with 
identification of the pertinent 
evidence of record.  If the 
examiner is unable to render an 
opinion without resort to 
speculation, he or she should 
explain why and so state. 

4.  Then the RO must readjudicate appeal.  
If the benefit sought on appeal is not 
granted in full, the Veteran and his 
counsel must be provided a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

